Citation Nr: 1528405	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  96-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a postoperative left shoulder scar on an extraschedular basis.

2.  Entitlement to a rating in excess of 40 percent for cervical spine degenerative arthritis on an extraschedular basis.

3.  Entitlement to an initial rating in excess of 10 percent from July 8, 2001, to January 14, 2004, for left shoulder degenerative joint disease.

4.  Entitlement to an effective date earlier than January 14, 2004, for the grant of a total rating based on individual employability due to service-connected disabilities (TDIU). 

5.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to September 1954.  He also performed active duty for training and inactive duty for training at various dates, including active duty for training from February to October 1978.  He died in December 2011 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 1996 and November 2007 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia and Nashville, Tennessee, respectively.  

The Board notes that the procedural history of this case is a lengthy one, involving multiple decisions by the Board and appeals to and remands from the United States Court of Appeals for Veterans Claims (Court).

The Veteran appealed the surgical scar and cervical spine issues denied in the May 1996 rating decision.  In October 1998, the RO granted a 40 percent rating for the cervical spine effective June 26, 1995.  However, it continued the denial of a compensable disability rating for scar over the left shoulder.  The Board remanded these issues for further development in July 2003.  In July 2005, the Board issued a decision denying a compensable disability rating for the scar on the left shoulder and remanding the claim for an increased disability rating for the cervical spine degenerative arthritis.  The Veteran appealed the denial of a compensable disability rating for the left shoulder scar to the Court.  In October 2006, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision denying a compensable disability rating for the left shoulder scar and remanded the Veteran's appeal back to the Board.  The Board then remanded that issue in December 2006 for additional development.  Subsequently, in a May 2009 decision, the Board denied increased disability ratings for the Veteran's cervical spine degenerative arthritis and left shoulder scar on a schedular basis, but remanded for adjudication by the RO in the first instance as to whether higher disability ratings were warranted on an extraschedular basis.  The Board remanded again in April 2010.

In the November 2007 rating decision, the Nashville RO granted service connection for left shoulder degenerative joint disease and assigned a noncompensable rating effective August 31, 1995; a 10 percent rating effective November 27, 1996; and an 80 percent disability rating effective January 14, 2004.  The RO also granted a TDIU effective January 14, 2004.  The Veteran appealed the initial staged rating for his left shoulder degenerative joint disease and the effective date for the award of a TDIU.  In May 2009, the Board remanded both issues for further development.  In an April 2010 decision, the Board denied higher initial disability ratings for the left shoulder degenerative joint disease but remanded again the claim for an earlier effective date for the award of a TDIU.  The Veteran appealed to the Court the Board's April 2010 decision denying higher initial disability ratings for his left shoulder degenerative joint disease.  In July 2011, the Court upheld the Board's decision in part and vacated it in part, which part it remanded back to the Board on the narrow issue of entitlement to an initial increased rating for the Veteran's left shoulder degenerative joint disease for the period from July 8, 2001, to January 14, 2004.

As noted above, the Veteran died in December 2011.  The Board dismissed his claims in February 2012.  Subsequently, pursuant to 38 U.S.C.A. § 5121A, the Veteran's surviving spouse was substituted as the appellant for the purpose of processing the Veteran's claims to completion.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the Court, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

In November 2012, the Board denied the claims for entitlement to a compensable disability rating for residuals of a postoperative left shoulder scar on an extraschedular basis and entitlement to a disability rating in excess of 40 percent for cervical spine degenerative arthritis on an extraschedular basis.  The Board remanded the issues of entitlement to an initial rating in excess of 10 percent for left shoulder degenerative joint disease from July 8, 2001, to January 14, 2004, and entitlement to an effective date earlier than January 14, 2004, for the grant of TDIU. 

The appellant appealed the Board's November 2012 decision to the Court.  In June 2013, pursuant to a JMR, the Court vacated the Board's decision and remanded the issues of entitlement to a compensable disability rating for residuals of post-operative left shoulder scar on an extraschedular basis and entitlement to a disability rating in excess of 40 percent for cervical spine degenerative arthritis on an extraschedular basis to the Board.

In June 2014, the Board remanded the issues of increased ratings for the post-operative left shoulder scar and cervical spine degenerative arthritis, both on an extraschedular basis, for the RO to review additional evidence that had been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Regrettably, yet another remand is necessary.  In October 2014, prior to the appeal being certified and transferred to the Board, the appellant's representative submitted new evidence to the RO that consisted of a July 2014 medical opinion.  No Supplemental Statement of the Case addressing this new evidence was issued to the appellant and her representative.  Therefore, remand is necessary to comply with due process requirements, i.e., to permit the AOJ to review the new evidence and issue a Supplemental Statement of the Case.

Furthermore, the Board finds that referral of the claims for extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) is warranted.

Additionally, in light of the new evidence, the Board finds that referral of the issues of increased ratings for the scar and cervical spine on an extraschedular basis is warranted.  On remand, the AOJ should refer these claims for extraschedular consideration.

As for the issue of entitlement to accrued benefits, the RO denied that claim in an October 2014 administrative decision.  A timely notice of disagreement was received in December 2014.  As no Statement of the Case has been issued, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claims for a compensable rating for residuals of a postoperative left shoulder scar and a rating in excess of 40 percent for cervical spine degenerative arthritis to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration of each of these claims.  

2.  Provide the appellant with a Statement of the Case as to the issue of entitlement to accrued benefits.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

3.  Then, readjudicate the issues remaining on appeal, considering all evidence received since the September 2014 Supplemental Statement of the Case.  If any benefit remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



